         Case 2:19-cr-00369-DWA Document 93 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
                                             )
               v.                            )       Criminal No. 19-369
                                             )
                                             )
LAFON ELLIS                                  )

   MOTION TO EXTEND RESPONSE DATE AND PERMIT OMNIBUS RESPONSE

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Brendan T. Conway, Assistant

United States Attorney for said district, and respectfully moves for this Court for an extension of

time to file its reply to the defendant’s Response to the Government’s Motion to Quash (Doc.

No. 71) and for permitted to file an omnibus response that addresses not only that pleading but

also defendant’s response to the government’s motion to quash.

           On August 21, 2020, the Court ordered the government to reply to the defendant’s

Response to the Government’s Motion to Quash (Doc. No. 71) by September 9, 2020. On

August 18, 2020, the Court granted the Government’s Motion for Extension of Time to File

Response to the defendant’s Motion to Compel Software Verification Materials and set the

response date to October 14, 2020. Many of the issues underlying the Government’s Motion to

Quash and the defendant’s Motion to Compel Software Verification Materials are intertwined

and therefore the government submits that it would be more efficient to submit an omnibus

pleading that addresses both pleadings.
         Case 2:19-cr-00369-DWA Document 93 Filed 08/25/20 Page 2 of 2




           Wherefore, the government respectfully requests for the response date to the

defendant’s Response to the Government’s Motion to Quash (Doc. No. 71) be set to the same

date, October 14, 2020, and that the court permit an omnibus response.

                                                   Respectfully submitted,


                                                   SCOTT W. BRADY
                                                   United States Attorney
                                                   PA ID No. 88352

                                                   s/ Brendan T. Conway f
                                                   BRENDAN T. CONWAY
                                                   Assistant United States Attorney
                                                   PA ID No. 78726




                                               2
